Exhibit 99.1 M-Wave, Inc. Appoints Tony Cataldo Chairman Itasca, IL(MARKET WIRE)—November 25, 2008 - M-Wave, Inc. (OTCBB: MWAV), a provider of international procurement services, and a virtual manufacturer of customer-specified electronic components, sub-assemblies, and consumer products, announced today that its Board of Directors has appointed Tony Cataldo as Chairman, assuming those duties that were being performed by Joseph Turek, Chief Executive Officer. I am appreciative for the opportunity of becoming Chairman of MWAV at such an exciting time in its evolution, said Mr. Cataldo. I look forward to working closely with the Board to capitalize on the many opportunities available to the Company and its shareholders. About M-Wave, Inc. M-Wave provides supply chain services and sources printed circuit boards, custom electronic components, extrusions, assemblies, and non-electronic products from Southeast Asia. The parts and components sourced are utilized in a wide range of commercial and industrial electronics, contract manufacturing and other consumer products. M-Wave additionally offers domestic and international supply chain services for its second and third-tier customers. Actual results and the timing of certain events discussed herein could differ materially from those projected in or contemplated by forward-looking statements due to a number of factors, including but not limited to, the risk factors and other disclosures contained in M-Wave, Inc.'s annual reports on Form 10-KSB for the period ended December 31, 2007, and the other disclosures contained in documents filed by the Company with the Securities and Exchange Commission. M-Wave's website is located at www.mwav.com. Contact: Jeff Figlewicz Acting Chief Financial Officer (630) 562-5550 ext 4720
